11/08/2021


    IN THE SUPREME COURT OF THE STATE OF MONTANA Case Number: DA 21-0343

                            No. DA 21-0343



IN RE THE MATTER OF THE              )
ESTATE OF ADA E. ELLIOT,             )
                                     )   ORDER
      Deceased.                      )
                                     )
                                     )
                                     )


     Appellee Joseph V. Womack, as Special Administrator of the

Estate of Ada E. Elliot and the Liquidating Partner of Starfire, LP has

filed a motion under Montana Rule of Appellate Procedure 26(1) for an

extension of the deadline to file his answer brief up to and including

December 22, 2021.

     IT IS ORDERED that Womack’s motion is GRANTED. Womack

shall file his answer brief on or before December 22, 2021.

     Dated this ___ day of November, 2021.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                    November 8 2021